FedFirst Financial Corporation 8-K Exhibit 2.1 PLAN OF CONVERSION AND REORGANIZATION of FEDFIRST FINANCIAL MUTUAL HOLDING COMPANY, FEDFIRST FINANCIAL CORPORATION and FIRST FEDERAL SAVINGS BANK TABLE OF CONTENTS PAGE 1. Introduction 1 2. Definitions 2 3. General Procedure for the Conversion and Reorganization 9 4. Total Number of Shares and Purchase Price of Conversion Stock 12 5. Subscription Rights of Eligible Account Holders (First Priority) 13 6. Subscription Rights of Supplemental Eligible Account Holders (Second Priority) 14 7. Subscription Rights of Other Members (Third Priority) 14 8. Community Offering, Syndicated Community Offering, Public Offering and Other Offerings 15 9. Limitations on Subscriptions and Purchases of Common Stock 17 Timing of Subscription Offering; Manner of Exercising Subscription Rights and Order Forms 18 Payment for Common Stock 20 Account Holders in Nonqualified States or Foreign Countries 21 Voting Rights of Stockholders 21 Liquidation Account 22 Transfer of Deposit Accounts 23 Requirements Following the Stock Issuance for Registration, Market Making and Stock Exchange Listing 24 Completion of the Stock Offering 24 Requirements for Stock Purchases by Directors and Officers Following the Conversion and Reorganization 24 Restrictions on Transfer of Stock 24 Tax Rulings or Opinions 25 Stock Compensation Plans; Employment and Severance Agreements 25 Dividend and Repurchase Restrictions on Stock 25 Amendment or Termination of the Plan 26 Interpretation of the Plan 26 i 1. INTRODUCTION. For purposes of this section, all capitalized terms have the meanings ascribed to them in Section 2. On January 21, 1999, First Federal Savings Bank, a federally chartered savings bank (the “Bank”), reorganized into the mutual holding company form of organization whereby the Bank converted to a stock savings bank and became the wholly-owned subsidiary of FedFirst Financial Corporation (the “Mid-Tier Holding Company”) and the Mid-Tier Holding Company became a wholly-owned subsidiary of FedFirst Financial Mutual Holding Company (the “MHC”), a federally chartered mutual holding company.On April 6, 2005, the Mid-Tier Holding Company issued 2,975,625 shares of Mid-Tier Holding Company Common Stock to the Bank’s eligible Members and the First Federal Savings Bank Employee Stock Ownership Plan, and 3,636,875 shares to the MHC.As of the date hereof, the MHC beneficially and of record owns 3,636,875 shares of Mid-Tier Holding Company Common Stock, representing approximately 57.5% of the outstanding voting stock of the Mid-Tier Holding Company, and the remaining shares of Mid-Tier Holding Company Common Stock are owned by persons other than the MHC. The Boards of Directors of the MHC, the Mid-Tier Holding Company and the Bank believe that a conversion of the MHC to stock form pursuant to this Plan of Conversion and Reorganization is in the best interests of the MHC, the Mid-Tier Holding Company and the Bank, as well as the best interests of Members and Stockholders.
